Citation Nr: 1419060	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-26 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for chronic thoracic and lumbar strain with spasm.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to January 27, 2012.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 2000 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The November 2007 rating decision was issued, consistent with 38 C.F.R. § 3.156(b), after the Veteran submitted new and material evidence following a December 2006 rating decision, which granted service connection for chronic thoracic and lumbar strain with spasm.  Consequently, the appeal arises from the Veteran's original claim filed in June 2006.  The issue on the title page of this decision has been characterized accordingly.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a July 2012 rating decision, the RO granted a TDIU effective from January 27, 2012.  However, the appeal for a TDIU is not moot because the Veteran maintains that he has been unemployable due to his back disability since August 2008.  See Board Hr'g Transcript (Tr.) at 3.  Accordingly, the issue remains as a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has bifurcated the issue to ensure that full due process and evidentiary development is accorded as to that aspect of this appeal.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

This matter was previously before the Board in May 2010, when it was remanded to afford the Veteran a Board hearing.  Accordingly, he testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in July 2010.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

This appeal must be remanded to (a) obtain missing private and VA treatment records; (b) seek clarification from the Veteran's private (non-VA) physical therapist; and (c) obtain a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already associated with the claims file.  This must include all diagnostic and clinical reports referred to in the records already obtained.  

By way of example, although the Veteran testified at his Board hearing that he had no VA treatment, an August 2007 VA examination transcribes the results of a VA physical therapy assessment from that same day, August 22, 2007.  It is unclear if that physical therapy consultation was conducted for the limited and isolated purpose of the VA examination or whether the Veteran might have had other instances of VA treatment. 

VA treatment records, if any, should then be added to the claims file on an ongoing basis until the case is recertified to the Board.

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment from all private (non-VA) health care providers who may have additional records pertinent to the remanded claim. 

Because it is important that all medical records from his treatment providers be included in the claims file, if otherwise obtainable, he should be asked to complete an Authorization and Consent to Release Information (Release) for the records from all providers, including doctors, physical therapists and/or chiropractors, who have additional records--even if he has already submitted some of those provider's records.  

For instance, he testified at his Board hearing that he had seen four specialists.  He subsequently submitted records from those specialists.  

3.  If the Veteran responds to the letter sent pursuant to paragraph 2, attempt to obtain the relevant pertinent records identified, if not already associated with the claims file.

This effort must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.

4.  Send the Veteran's physical therapist-at Moundview Memorial Hospital and Clinics-a letter asking him to clarify his range of motion findings.  Currently, these range of motion findings are in a form not suitable for purposes of rating the condition under the VA rating schedule.  For instance, in April 2010, it was noted that flexion was "24 inches fingertips from floor, significant guarding."  In July 2010, flexion was noted to be "to mid shin with only minimal reversal of his lumbar spine."  

To the extent possible, the physical therapist should approximate range of motion findings in degrees of limited motion.  If this is not possible, the physical therapist should be asked to indicate whether any of his past findings are approximate (or not) to forward flexion of the thoracolumbar spine limited to 30 degrees or less.  

If neither of these options is possible, the physical therapist should be asked to state this.  

5.  All attempts to fulfill the initial development specified in paragraphs 1-4 above must be documented in the claims file.

If, after making all reasonable attempts as are necessary to obtain these records and responses, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

The letter should also inform him that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

6.  After completing the development requested in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to assess the current nature and severity of the Veteran's lumbar spine disability.  The examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  The  examiner is asked to address each of the following:

(a) Measure ranges of motion, providing degrees of limited motion in relation to normal range of motion.

(b) Describe whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.

(c) Describe any such additional limitation due to pain, weakness, fatigability, or incoordination, and if feasible, express in terms of the degrees of additional range of motion loss due to pain on use and during flare-ups.

If the information requested in questions (b) and/or (c) cannot be provided, explain why.

(d) Identify any neurologic abnormalities attributable to the spine condition, including bowel, bladder, or lower extremity conditions.

(e) To the extent possible, identify and distinguish the symptoms associated with the service-connected back condition from any symptoms associated with a nonservice-connected spine (or other medical) disorder(s).

Please articulate the reasoning underpinning all opinions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all requested action above in paragraphs 1-6, to include any supplemental notification and/or development needed as a consequence of this development, readjudicate the appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including a TDIU prior to January 27, 2012 and referral for extraschedular consideration. 

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



